Citation Nr: 1029155	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an eye disability, 
claimed as floaters.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates in support of a finding that the Veteran currently 
has hearing loss that is related to his active military service.

2.  The competent and probative evidence of record preponderates 
in support of a finding that the Veteran currently has tinnitus 
that is related to his active military service.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently has an 
eye disability, including floaters, which is due to any incident 
or event in active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in as a result of active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).  

2.  Tinnitus was incurred in as a result of active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

3.  An eye disability, including floaters, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including organic disease of the nervous system, such 
as hearing loss and tinnitus, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Hearing Loss and Tinnitus

The Veteran has asserted that service connection is warranted for 
hearing loss and tinnitus because he believes he currently 
suffers from those disabilities due to exposure to significant 
noise trauma during active military service.  Specifically, the 
Veteran has asserted that he served on three different aircraft 
carriers during service, including the USS Roosevelt, Davenport, 
and Coral Sea, and that he was required to work on the flight 
deck and the topside of the carriers.  He testified that he was 
exposed to jet engine noise on the flight line several hours of 
the day, including during the day and night, as he controlled 
three inch mounts on the flight deck, there were night maneuvers, 
and his general quarters were just below the flight deck.  He 
also testified that, while he was issued earphones for hearing 
protection, the earphones did not help because they were old and 
used.  

The Veteran testified that the ringing in his ears began in 
service and has continued since that time and that his hearing 
loss became impaired after serving on the first aircraft carrier 
and continued to progressively worsen thereafter.  

Due to the similar medical history and evidence related to these 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not preclude service connection for 
hearing loss that first met the regulations requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a 
claimant who seeks to establish service connection for a current 
hearing disability must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 
Vet. App. at 159-60.  

The Veteran service treatment records do not contain any 
complaints, treatment, or findings related to hearing loss or 
tinnitus.  In addition, the Veteran's hearing was shown to be 
normal (15/15) bilaterally on whispered voice tests conducted at 
examinations in January 1953 and January 1955.  

While there is no contemporaneous medical evidence showing 
complaints or findings of hearing loss or tinnitus during 
service, the Veteran is competent to report matters of which he 
has personal knowledge, and the Board notes that tinnitus and 
impaired hearing are the types of disabilities or symptoms that 
can be observed and described by a lay person.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, the Veteran's 
report of in-service noise exposure and his report of hearing 
loss and tinnitus symptoms during service are considered 
competent lay evidence.  

The Veteran's DD Form 214 reflects that his most significant duty 
assignment was aboard the USS Roosevelt, which corroborates his 
report of service aboard aircraft carriers and exposure to 
significant noise exposure.  Indeed, the Board finds that the 
Veteran's report of significant noise exposure is consistent with 
the circumstances of the Veteran's service aboard aircraft 
carriers.  The Board also considers the Veteran's testimony and 
statements regarding his in-service noise exposure and subsequent 
symptoms to be credible.  Therefore, while there is no 
contemporaneous medical evidence of hearing loss or tinnitus 
during service, the Board finds there is competent and credible 
evidence of significant in-service noise exposure, and symptoms 
of tinnitus and hearing loss, during service.  

As noted, the Veteran has also reported continued symptoms of 
tinnitus and progressively worsening hearing loss throughout and 
after service, which the Board considers competent and probative 
lay evidence of continuity of symptomatology.  

The post-service evidence shows that the Veteran has been 
diagnosed with high frequency hearing loss in his right ear and 
mild sloping hearing loss in his left ear.  See May 2007 VA 
outpatient treatment record.  While no medical professional has 
specifically related the Veteran's current hearing loss to his 
military service, the Board finds that, given the Veteran's 
competent and credible report of hearing loss during service, as 
well as his report of continued hearing loss after service, there 
is competent evidence to establish a medical nexus between the 
Veteran's current hearing loss and service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Likewise, given 
the competent and credible lay evidence of tinnitus during and 
since service, the Board finds that there is competent evidence 
of a medical nexus between his current tinnitus and service.  See 
Id.  

In summary, despite the lack of medical evidence showing 
complaints, treatment, or findings of hearing loss and/or 
tinnitus during service, the Board finds there is competent and 
credible lay evidence of tinnitus and impaired hearing symptoms 
during service, which continued thereafter.  Given the evidence 
of continued symptoms following service, the Board finds there is 
also competent and credible lay evidence sufficient to establish 
a medical nexus between the Veteran's military service and his 
current hearing loss and tinnitus.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence supports the grant of 
service connection for hearing loss and tinnitus.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

Eye disability

The Veteran has asserted that service connection is warranted for 
an eye disability, specifically claimed as floaters, because he 
believes he has a current eye disability that is related to his 
military service.  Specifically, the Veteran has testified that, 
while he was serving aboard the USS Davenport, he noticed black 
spots floating across his eyes while lying on the flight deck 
with his eyes closed.  The Veteran has asserted that he sought 
treatment at sick bay and a Naval Hospital, where he was told 
that he had floaters but that there was nothing they could do for 
treatment.  The Veteran testified that, after service, he sought 
again treatment and was told that he had floaters, for which 
there was no treatment.  He has asserted that he first sought 
treatment for his eye problems in approximately 2005 and that he 
has had two cataract surgeries after service.  He has also 
asserted that he currently experiences floaters occasionally.  

The evidentiary record does not contain any medical evidence 
documenting complaints, treatment, or findings for an eye 
disability, including floaters, during or after service.  Indeed, 
the service and post-service treatment records are negative for 
any complaints or findings of floaters.  Nevertheless, as above, 
the Veteran is competent to provide evidence regarding matters of 
which he has personal knowledge, and the Board notes that 
floaters are the type of symptoms that can be observed and 
reported by a lay person.  Therefore, the Veteran's report of 
experiencing floaters during and after service is considered 
competent and credible lay evidence.  

Despite the evidence of floaters during and after service, there 
is no competent evidence of record that establishes a link 
between the floaters the Veteran experienced during service and 
any eye disability currently manifested by the Veteran.  In this 
context, the Veteran has submitted a May 2006 statement from his 
private physician, Dr. G.F., which reflects that the Veteran is 
status post cataract surgery in both eyes and has corrected 
vision of 20/20 bilaterally, with a healthy anterior segment.  

In evaluating this claim, the Board finds probative that Dr. G.F. 
did not report that the Veteran currently has floaters.  The 
Board also finds probative that Dr. G.F. did not provide a nexus 
statement relating any current eye impairment experienced by the 
Veteran to the floaters he experienced during service.  In fact, 
review of the evidentiary record reveals that no medical 
professional has related any current eye disability to the 
floaters the Veteran experienced in service.  

In evaluating this claim, the Board notes that, in addition to 
the lack of a medical nexus opinion in this case, the Veteran has 
not provided competent lay evidence of continued floater symptoms 
since service and, thus, there is no competent lay evidence of 
record sufficient to establish a medical nexus between the 
floaters manifested during service and the occasional floaters 
currently experienced by the Veteran.  Simply stated, the Veteran 
has indicated he had floaters in service and then many years 
after service, with no indication of a constant problem and no 
indication of a connection between the floater noted in service 
and then many years later, with the evidence the Veteran himself 
has provided failing to indicate such a problem (only providing 
evidence against this claim).  In this regard, the Veteran has 
not filed a claim for cataracts, there is no indication that this 
problem is associated with service, and the Board finds no 
implied claim of service connection for cataracts.

Therefore, the Board finds that service connection is not 
warranted for a current eye disability.  Indeed, while there is 
competent and credible lay evidence of floaters during and after 
service, there is no medical evidence of record which suggests 
that the Veteran has a current eye disability that is related to 
his military service; nor has the Veteran not provided competent 
evidence of continuity of floater symptoms since service 
sufficient to establish a medical nexus between the floaters he 
experienced during service and the occasional floaters he 
currently experiences.  Therefore, the Board finds the 
preponderance of the evidence is against the grant of service 
connection in this case and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
letter also advised the Veteran of Thus, the Board concludes that 
all required notice has been given to the veteran.  Thus, the 
Board concludes that all required notice has been given to the 
veteran.   how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim as the RO has obtained 
the Veteran's service treatment records and all post-service 
treatment records identified by the Veteran.  Significantly, the 
Veteran has not submitted or identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for an eye disability is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


